Exhibit 10.20(c)

 

AMENDMENT NO. 2 OF
RESTRICTED STOCK UNIT AGREEMENT

 

This AGREEMENT made effective as of the 31st day of December 2004, between
Smurfit-Stone Container Corporation, a Delaware corporation (the “Company”) and
Patrick J. Moore (the “Executive”).

 

WITNESSETH that

 

WHEREAS, the Company and the Executive entered into a Restricted Stock Unit
Agreement dated effective January 4, 2002, as amended by an Amendment dated June
1, 2004 (the “RSU Agreement”); and

 

WHEREAS, the Company and the Executive now consider it desirable to enter into
this Amendment No. 2 of the RSU Agreement;

 

NOW THEREFORE, in consideration of the continued employment of the Executive by
the Company and the benefits to be derived by the Executive hereunder, and of
the Executive’s agreement to continued employment by the Company, the parties
mutually agree to amend the RSU Agreement as follows, effective December 31,
2004:

 

1.                                       Section 5 (a) of the RSU Agreement
shall be amended to read in its entirety as follows:

 

(a)                                  Subject to paragraphs (b) and (c) below,
the Restricted Stock Units awarded to the Executive will vest according to the
following schedule:

 

Number of Vested
Restricted Stock Units

 

Vesting Date

 

 

 

 

 

25,000

 

December 31, 2004

 

25,000

 

January 4, 2006

 

25,000

 

January 4, 2007

 

 

2.                                       Sections 6 (a), 6 (d) and 6 (e) of the
RSU Agreement shall be amended to delete the words “a single cash sum” and
substitute the words “shares of Common Stock”.

 

3.                                       The second sentence of Section 6 (b) of
the RSU Agreement shall be amended to read in its entirety as follows:

 

--------------------------------------------------------------------------------


 

The value of any vested Restricted Stock Units subject to the Executive’s timely
deferral election will be allocated to an account maintained on his behalf under
the SSCC Executive Deferred Compensation Plan attached hereto as Exhibit A, or
any successor thereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.

 

 

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

 

 

 

   /s/ Patrick J. Moore

 

By:

/s/ Craig A. Hunt

 

 Patrick J. Moore

 

Craig A. Hunt

 

 

Vice President and Secretary

 

2

--------------------------------------------------------------------------------